Citation Nr: 1141223	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision, which denied a claim for service connection for PTSD.

This issue was remanded by the Board for further development in March 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that a private attorney submitted a statement dated September 20, 2011, indicating that she had been hired to assist the Veteran in his appeal of the denial of his claim for service connection for PTSD.  The Board notes that the only form of record appointing the Veteran a representative is a June 2007 form appointing Veterans of Foreign Wars of the United States as his representative.  The claims file contains no form submitted by the Veteran appointing the aforementioned private attorney as his representative.  Moreover, as will be discussed in detail below, the Veteran's claim for service connection for PTSD is being granted in full.  Therefore, in light of the fact that this claim has been advanced on the docket due to the Veteran's age, and the Veteran's claim is being granted in full, the Board finds that it would not be in the best interest of the Veteran to delay the processing of this claim any further in order to clarify whether he intended to appoint the private attorney as his representative.  As such, the Board will proceed to grant the Veteran's claim in full without requesting further clarification on the matter. 


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's PTSD is causally or etiologically related to his verified in-service stressor events.

CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for PTSD, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  

Recently, the regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Veteran is seeking entitlement to service connection for PTSD.  Specifically, the Veteran has asserted that, while in service, he was involved in the invasion of Guam and had to pick up several jungle fighters at Tulagi for transport to Guam for the invasion.  This entire group was killed in Guam.  Additionally, he asserted that the ship on which he served was an ammunition carrier and, on many occasions, the ship carried 6,000 tons of bombs.  He reported that the ship was under numerous near misses from aircraft and torpedoes, and there were occasions when the steam-powered winches would give out and these munitions would go falling back in the hold.  The Veteran also asserted that his sister ship, the USS Serpens AK 97, took a load that was supposed to be loaded onto his ship and exploded in January 1945, killing the entire crew.  The Veteran asserted that his ship received 2 battle stars for the invasion of Guam and Okinawa.  The Veteran also reported an incident in which gunners from his ship were aiming at a Japanese plane diving into another ship.  The plane crashed into the forward mast of that ship and killed men that were in the gun tubes.  A second Japanese plane was heading towards his ship but was hit by a nearby destroyer before it reached his ship.  

In a June 2009 VA Memorandum, it was noted that stressor research revealed that the Veteran was assigned to the USS Sterope (AK-96) from December 6, 1943, to July 25, 1945.  It was further noted that a ship's history printed from the Dictionary of American Naval Fighting Ships verifies that the USS Sterope (AK-96) delivered supplies to American forces engaged in recapturing Guam in July 1944 and, in May 1945, took supplies to troops fighting for Okinawa.  A history of Operation "Forager" printed from the US Coast Guard Historical Website cites the USS Sterope (AK-96) as participating in the assault on Guam on July 21, 1944.  The Dictionary of American Naval Fighting Ships indicates that the USS Serpens (AK-97) was destroyed by a massive explosion while loading a cargo of depth charges in Lunga Roads, Guadalcanal, on January 29, 1945.  All but two of the 255 crewmembers and Army stevedores on board at the time were killed in the accident. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of PTSD during active duty.  An Abstract of Service reflects that the Veteran served on the USS Sterope (AK-96) from December 1943 to July 1945.  

In light of the research outlined in the June 2009 VA Memorandum, the Board finds that the Veteran's reported stressors have been verified. 

With regard to a current diagnosis, it was noted in an April 2007 VA treatment record that the Veteran was new to treatment for PTSD.  It was noted that the Veteran saw or experienced death, maiming, and destruction.  It was further noted that he befriended many jungle fighters that his vessel picked up in the Solomon Islands that were nearly decimated when they landed them to engage the enemy.  He reported that his sister ship carrying ordinance was sunk by what was believed to be an enemy torpedo.  The examiner noted that, during the session, the Veteran was labile and cried profusely at several junctures as he talked about his war experiences.  He was referred to a psychiatrist for evaluation for medication.  In July 2007 and October 2007 VA treatment records, the Veteran was noted as having PTSD.  

The Board notes that the Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file.  The examiner noted that the Veteran's verified stressors include participating in the invasion of Guam; picking up jungle fighters for transport to Guam; and, while loading a cargo of explosives on his sister ship, the ship exploded and all but 2 of the 255 crew members were killed.  With regard to stressors, the Veteran reported that, while his ship was anchored near Okinawa, 2 Japanese fighters attacked them and one of them dove into a dutch transport near them.  The particular transport that the ship was handling was gasoline and bombs.  The second kamikaze then appeared to be lining up on his vessel, but an accompanying Navy destroyer shot him down.  The Veteran reported that, during the action, he was on the deck watching and preparing to jump "if he came close".  He reported that the destroyer apparently shot down the plane when it was about 300 to 500 feet above the ship.  Upon extensive interview of the Veteran, the examiner noted that the stressor that the Veteran reported today does not correspond to either of the stressors that the examination request indicates that the RO is willing to concede.  The examiner noted that he does mention them collaterally, but he did not select them as the primary traumata in his self-report today.  He denied having nightmares and denied daytime intrusive ideation, unless it is specifically stimulated and this happens relatively rarely.  He does not report flashback or flashback-like phenomenon.  Accordingly, there is no reliable evidence of symptoms in Cluster B.  Only one symptom is in evidence in Cluster C, and no credible symptoms were discerned in Cluster D.  Any sequelae he has from combat appeared to be relatively minor and the sadness that he reports seems almost equally attributed both to his memories from combat and to his general emotional distress over poverty and hunger in the world at large.  There is no clinical evidence of depression and no clinical evidence of excessive anxiety.  All things considered, this individual appears to be a relatively well-functioning man of 80+ years, if you can credit his descriptions of his activities.  The examiner noted that the evidence then suggests that it is less likely than not that PTSD is a correct diagnosis and, in fact, no diagnosable Axis I pathology was in evidence on this date.    

The Board has considered the September 2010 VA opinion indicating that the Veteran has no diagnosable Axis I pathology and it is less likely than not that the Veteran's PTSD is a correct diagnosis.  However, in consideration of the July 13, 2010, amendment to the regulations governing PTSD, and in light of the fact that some of the Veteran's reported stressors have been verified by the evidence of record, and the medical evidence of record reflects that the Veteran receives medical treatment for PTSD and has been diagnosed with PTSD, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for PTSD. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


